El Juez Presidente Señor Andréu García
emitió la opinión del Tribunal.
En él presente recurso habremos de expresarnos sobre el efecto de la omisión de incluir el precio mínimo de re-mate en el edicto que anuncia la venta judicial de un in-mueble sobre la subasta celebrada para hacer efectiva la sentencia dictada en un pleito de ejecución de hipoteca por la vía ordinaria.
h-H
Mediante la escritura número ciento treinta (130), otor-gada el 2 de septiembre de 1977 ante el notario Don José Sabater, los esposos Julio Ortiz Rivera y Nancy Franco Muñoz constituyeron una hipoteca en garantía de un pa-garé al portador por la suma principal de dos mil quinien-tos dólares ($2,500), más intereses al nueve y medio por-ciento (9 1/2%) anual y créditos accesorios por trescientos dólares ($300). En cumplimiento del requisito contenido en •el Art. 221 de la Ley Hipotecaria y del Registro de la Pro-piedad, 30 L.P.R.A. see. 2721, se hizo constar en el párrafo quinto de dicha escritura lo siguiente:
C.- Para el caso de una ejecución y para que sirva de tipo a la primera subasta que hubiere de celebrarse se tasa la finca hi-potecada en DOS MIL OCHOCIENTOS DOLARES. ($2,800.00) sin derecho a nuevo avaluó o acción para conseguirlo. Certiorari de 6 de noviembre de 1986, Apéndice VII, págs. 3-4.
*65El 6 de mayo de 1982 los demandantes peticionarios, como tenedores del referido pagaré, presentaron una ac-ción en ejecución de la hipoteca por la vía ordinaria. El 10 de junio de 1982 se anotó la rebeldía a los demandados, celebrándose la vista el 17 de enero de 1983.(1) En dicha vista, el codemandado Julio Ortiz Rivera se allanó a que se dictase sentencia por las alegaciones. El 20 de enero de 1983 el tribunal de instancia dictó sentencia para conde-nar a los demandados al pago de dos mil quinientos dólares ($2,500) de principal, mil quinientos setenta y cinco dóla-res con noventa y dos centavos ($1,575.92) de intereses acumulados, y trescientos dólares ($300) en concepto de costas, gastos y honorarios de abogado. El 5 de julio de 1983 se llevó a cabo finalmente la subasta en ejecución de la sentencia dictada. A esta subasta sólo concurrió a licitar el demandante, a quien se le adjudicó la buena pro por la suma de la sentencia, “una suma adicional de $200.00 del procedimiento de Subasta” (Certiorari de 20 de julio de 1987, Apéndice III), para un total de cuatro mil quinientos cincuenta y cinco dólares con noventa y dos centavos ($4,555.92).(2)
El edicto de subasta publicado previo a la referida venta judicial, disponía del modo siguiente:
EN EL TRIBUNAL SUPERIOR DE PUERTO RICO-SALA DE MAYAGUEZ-LUIS ARROYO Y ELIZABETH ARROYO, POR SU APODERADO PEDRO ARROYO PRATTS, DEMAN-DANTES VS. JULIO ORTIZ RIVERA Y NANCY FRANCO *66MUÑOZ, DEMANDADOS, CIVIL NUM. CS-82-453, SOBRE EJECUCION DE HIPOTECA POR LA VIA ORDINARIA.

EDICTO

A: Julio Ortiz Rivera y Nancy Franco Muñoz
Yo, Angel Luis Martínez, Alguacil del Tribunal Superior de Puerto Rico, Sala de Mayagüez, por la presente CERTIFICO Y HAGO CONSTAR:
Que venderé en pública subasta al mejor postor, de contado y por moneda de curso legal de los Estados Unidos de América, en m[i] oficina sita en la calle Nenadich Esq. León de Maya-güez, Puerto Rico, el día ñ de julio de 1983, a las 10:00 de la mañana, la finca que a continuación se describe: ...
UrbaNa: Solar marcado con el número Cinco (5) del bloque “H” de la Urbanización Residencial Belmonte, localizada en el Barrio Sábalos del término Municipal de Mayagüez, Puerto Rico, con una cabida superficial de TRESCIENTOS OCHENTA Y TRES METROS CUADRADOS Y OCHO CENTIMETROS CUADRADOS (383.78 M/C) en [ljindes por el Norte en catorce metros con la calle trece (13) por el SUR, en catorce metros con los solares quince y catorce; por el Este, en veintisiete metros cincuenta y seis centímetros con el solar número seis (6) y por el OESTE, en veintisiete metros veintiséis centímetros con el solar número cuatro (4).
Inscrita al folio 119 vuelto del tomo 823 de Mayagüez, finca número 23,784.

Esta venta se hará para satisfacer la sentencia antes mencio-nada por la suma de $2,500.00 de principal, $1,575.92 de inte-reses acumulados hasta el 17 de enero presente, más los intere-ses vencidos a la fecha de la subasta, la suma de $300.00 en concepto de honorarios de abogado y una suma adicional de $200.00 para gastos del procedimiento de subasta.

Para mayor información, los interesados pueden referirse al expediente que consta en los archivos del Tribunal bajo el nú-mero de epígrafe.
En Mayagüez, Puerto Rico, a 27 de Maya de 1983. (Énfasis suplido.)
(.Fdo.) Ángel Luis Martínez Alguacil
El 26 de febrero de 1986 la parte demandada presentó una moción para solicitar que se declarara nula la subasta *67celebrada en julio de 1983.(3) Fundamentó dicha solicitud en el hecho de que en el edicto de subasta no se señaló el tipo mínimo que regiría en la primera subasta. El 27 de junio de 1986, el tribunal de instancia dictó una resolución para declarar con lugar la moción de la parte demandada y, en consecuencia, para declarar nula la subasta celebrada. De dicha resolución recurre ante nos la parte demandante señalando, en síntesis, que erró él tribunal de instancia al determinar que la omisión de indicar en el edicto de su-basta el tipo mínimo de remate tuviese el efecto de hacer nula la subasta efectuada.
Vista la petición de certiorari presentada, concedimos término a la parte recurrida para que mostrara cáusa por la cual no debiera dejarse sin efecto la resolución recurrida y, en particular, para que ilustrara a este Tribunal sobre la procedencia de anular la subasta cuando la licitación en ésta excedió el precio mínimo provisto en la escritura de hipoteca. Habiendo comparecido los recurridos, procede-mos a resolver.
r — i H-t
 En Puerto Rico el procedimiento de ejecución de hipoteca por la vía ordinaria se rige por las disposiciones de las Reglas de Procedimiento Civil de 1979 —Regla 51.3 et seq., 32 L.P.R.A. Ap. III— sy por los artículos de la Ley Hipotecaria y del Registro de la Propiedad de 1979 que expresamente el legislador hizo aplicables a.1 procedi-miento ordinario. Véase 30 L.P.R.A. see. 2701.(4) “El proce-*68dimiento ejecutivo sumario vino a suplementar, no a susti-tuir, al procedimiento de ejecución de hipoteca por la vía ordinaria.” Ponce Federal Savings v. Gómez, 108 D.P.R. 585, 587 (1979). Por tal razón, para determinar cuáles son los requisitos que deben observarse para la celebración de la correspondiente venta judicial, una vez recaída la sen-tencia en el procedimiento ordinario, debemos acudir a am-bos cuerpos de ley. Específicamente, con respecto al conte-nido del aviso sobre la subasta que ha de efectuarse, la Regla 51.8 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dis-pone, en lo pertinente:
... El aviso de venta describirá adecuadamente los bienes a ser vendidos y se referirá sucintamente además, a la sentencia a ser satisfecha mediante dicha venta, con expresión del sitio, día y hora en que habrá de celebrarse la venta. Si los bienes fueren susceptibles de deterioro, el tribunal, a solicitud de parte, podrá reducir el término de publicación a menos de dos (2) semanas. Será nula toda venta judicial que se realice sin dar cumpli-miento al aviso de venta en la forma indicada, sin perjuicio de la responsabilidad de la parte que promoviere la venta sin cum-plir con tal aviso. (Enfasis suplido.)
Por otra parte, sobre el contenido del edicto de subasta, el Art. 220 de la Ley Hipotecaria y del Registro de la Pro-piedad de 1979 (30 L.P.R.A. see. 2720) —también aplicable al procedimiento ordinario— dispone:
En el edicto de subasta que libre el alguacil expresará:
(a) Que los autos y todos los documentos correspondientes al procedimiento incoado estarán de manifiesto en la secretaría del tribunal durante las horas laborables.
(b) Que se entenderá que todo licitador acepta como bastante la titulación y que las cargas y gravámenes ¿nteriores y los preferentes, si los hubiere, al crédito del ejecutante continua-rán subsistentes entendiéndose que el rematante los acepta y queda subrogado en la responsabilidad de los mismos, sin des-tinarse a su extinción el precio del remate, debiéndose especi-ficar el montante de cada carga anterior o preferente, el nombre *69o nombres de sus titulares y fecha o fechas de vencimiento, si figuran en la certificación del Registro que se acompañó al es-crito inicial.
Dicho edicto, además de exponer la descripción de los bienes o derechos reales objeto de subasta, el precio mínimo del remate y los restantes detalles complementarios sobre la subasta, se-ñalarán el día, hora y sitio en que se efectuará el remate; y servirá también para hacer saber la subasta a los acreedores que tengan inscritos o anotados sus derechos sobre los bienes hipotecados con posterioridad a la inscripción del crédito del ejecutante, o acreedores de cargas o derechos reales que los hubiesen pospuesto a la hipoteca del actor y a los dueños, po-seedores, tenedores de o interesados en títulos trasmisibles por endoso o al portador garantizados hipotecariamente con poste-rioridad al crédito del actor, y con los cuales no hubiese tenido efecto la notificación personal del escrito inicial y del manda-miento del requerimiento de pago, expresándose en el texto del edicto todos los nombres de estos interesados, si resultan de la certificación del Registro, para que puedan concurrir a la su-basta si les conviniere o satisfacer antes del remate el importe del crédito, de sus intereses, costas y honorarios de abogados asegurados, quedando entonces subrogados en los derechos del acreedor ejecutante. (Énfasis suplido.) 20 L.P.R.A. see. 2720.
Interpretando las anteriores disposiciones en forma res-trictiva, el tribunal de instancia concluyó que la omisión de informar en el edicto el precio que habría de servir como tipo mínimo en el remate “es un defecto ligado al debido proceso de ley, por lo que es nula la subasta efectuada el 5 de julio de 1983”. Certiorari de 6 de noviembre de 1986, Apéndice I, pág. 3. No tiene razón. Veamos por qué.
hH hH I — I
Al igual que en el procedimiento ejecutivo sumario, en el procedimiento ordinario el tipo o precio mínimo de remate será el precio de tasación pactado por las partes en la escritura de constitución de hipoteca.(5) En la primera *70subasta no se admitirá oferta alguna que sea inferior al precio pactado. Véase, a esos efectos, el Art. 221 de la Ley Hipotecaria y del Registro de la Propiedad, supra. Ese es el estado de derecho desde que en el caso Ponce Federal Savings v. Gómez, supra, extendimos el requisito de la previa tasación al procedimiento ejecutivo ordinario. Allí expresa-mos que “[e]l fiel cumplimiento del mandato legislativo re-quiere que la previa tasación acordada por las partes en la escritura de hipoteca debe servir de tipo mínimo en toda subasta de un inmueble que se celebre como consecuencia de la ejecución de un crédito hipotecario, independiente-mente de la vía que para ello elija el acreedor, y así lo resolvemos”. (Escolio omitido.) Ponce Federal Savings v. Gómez, supra, pág. 590. Nuestra decisión en el citado caso respondió al mismo fundamento por el cual se hizo manda-toria la tasación previa a la. utilización de la vía de ejecu-ción sumaria. “La ausencia de justiprecio como tipo mí-nimo para las subastas dio lugar a numerosos abusos, lográndose las adjudicaciones por cantidades irrisorias.” Ponce Federal Savings v. Gómez, supra, pág. 588. Por lo tanto, el verdadero propósito que persigue la exigencia de la previa tasación es evitar por todos los medios el que se adjudique el inmueble por un precio demasiado bajo que afecte tanto los derechos del acreedor como los del deudor hipotecario.
En España, el procedimiento de ejecución de hipoteca por la vía ordinaria está regido por el Art. 1429 et seq. de la Ley de Enjuiciamiento Civil española. Esta dispone que el precio mínimo de remate se determinará mediante el ava-lúo pericial de los bienes que han de subastarse, siendo necesario, por lo tanto, el requisito de la previa tasación sólo en los casos en los que se utilice el procedimiento sumario. En el contexto del procedimiento ejecutivo suma-rio, la Corte Suprema de España, en la Sentencia de 20 de junio de 1956, declaró que “la falta de consignación en el edicto anunciando la subasta del precio de licitación, sólo *71atañe a los que hubieran de intervenir en ella, y no a la recurrente, y desde el momento en que en el edicto se hizo constar que el precio de licitación sería el pactado en la escritura de hipoteca y que los autos estarían de manifiesto en la Secretaría, implícitamente se fijaba y todo el que tu-viera interés en licitar podía comparecer en ella para cono-cerlo, sin que su omisión en el anuncio de subasta origi-nara daño ni menoscabo para nadie”. (Énfasis suplido.) Aranzadi, Legislación Civil: Leyes Hipotecarias, 1977; J.M. Chico y Ortiz, Estudios sobre Derecho Hipotecario, Madrid, Ed. Marcial Pons, 1982, T. I, pág. 1011; R.M. Roca Sastre, Derecho Hipotecario, 7ma ed., Barcelona, Ed. Bosch, 1979, T. IV, pág. 1131. Al consignar el Art. 220 de la Ley Hipote-caria y del Registro de la Propiedad de 1979, supra, que “los autos y todos los documentos correspondientes al pro-cedimiento incoado estarán de manifiesto en la secretaría del tribunal durante las horas laborables”, ello implica ac-ceso a éste y, por ende, a la escritura de hipoteca en la que se establece el precio mínimo de subasta.
En vista de lo anterior hay que presumir que, independientemente de que se haya publicado el precio mínimo de licitación en el edicto, las personas que se interesan en participar en la subasta habrán de recurrir previamente al expediente judicial para conocer de antemano el monto al cual habrá de ascender la sentencia al momento de la subasta y los gravámenes o cargas anteriores o preferentes, según constan de la certificación registral requerida por el Art. 209 de la Ley Hipotecaria y del Registro de la Propiedad de 1979 (30 L.P.R.A. sec. 2709) a los fines de hacer una determinación respecto al verdadero precio en que realmente habrá de ser vendido el inmueble subastado. Sin un examen de dicho expediente, a ninguna persona sensata se le ocurriría hacer una decisión respecto a si le conviene o no participar en la subasta de que se trate.
Ilustrativo de lo anterior es que, al momento de su *72venta judicial, pesaban sobre el inmueble objeto de este caso los siguientes gravámenes anteriores a la inscripción de la hipoteca que fue ejecutada por medio de la referida venta:
a. Hipoteca a favor de The United Federal Savings and Loan Association of Puerto Rico, por la suma principal de treinta y tres mil cien dólares ($33,100).
b. Hipoteca en garantía de un pagaré al portador por la suma principal de cinco mil dólares ($5,000).
c. Hipoteca en garantía de un pagaré al portador por la suma principal de mil seiscientos dólares ($1,600).
d. Hipoteca en garantía de un pagaré al portador por la suma principal de tres mil cuatrocientos dólares ($3,400).
Dichos cuatro (4) gravámenes anteriores sumaban la cantidad de cuarenta y tres mil cien dólares ($43,100). Por lo tanto, aunque no podemos asegurarlo por no surgir de los autos, es muy probable que el inmueble subastado en este caso costó a los demandantes recurrentes una suma superior a los cuatro mil quinientos setenta y cinco dólares con noventa y dos centavos ($4,575.92) pagados por ellos en la referida venta judicial.(6)
IV
La subasta celebrada en este caso fue para ejecutar una sentencia obtenida en un procedimiento civil ordinario. A esos efectos, dispone la Regla 51.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, que el procedimiento para ejecutar una sentencia u orden para el pago de una suma *73de dinero será mediante mandamiento de ejecución, el cual “especificará los términos de la sentencia y la cantidad pen-diente de pago”.(7) Íd. Además, dispone el inciso (b) de la Regla 51.3 de Procedimiento Civil, supra, que “[e]n las sen-tencias que se dicten en juicios sobre ejecución de hipote-cas y otros gravámenes se ordenará que el demandante recupere su crédito, intereses y costas mediante venta de la finca sujeta al gravamen”. (Énfasis suplido.) Como hemos ya señalado, la Regla 51.8(a) de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone que el aviso de la venta que ha de publicarse “se referirá sucintamente además, a la senten-cia a ser satisfecha mediante dicha venta ...”. (Énfasis suplido.)
En cumplimiento de las anteriores disposiciones se hizo constar en el edicto de subasta publicado en este caso que la venta sería hecha para satisfacer la sentencia dictada, habiéndose hecho en el aviso un desglose de cada una de las partidas, cuyo pago fue dispuesto por el tribunal, más otra partida de doscientos dólares ($200) para “gastos del procedimiento de subasta”. La suma de dichas partidas constituyó el precio por el cual la parte ejecutante se adju-dicó la propiedad: cuatro mil quinientos setenta y cinco dólares con noventa y dos centavos ($4,575.92), suma que representaba casi el doble del valor pactado para que sir-viera de precio mínimo en la primera subasta. Ningún per-juicio sufrió, por lo tanto, el deudor hipotecante. Por el con-trario, la venta por el precio mínimo pactado en la escritura de constitución de la hipoteca hubiera resultado desfavorable al deudor demandado ya que, según dispone el inciso (b) de la citada Regla 51.3, si el resultado de la venta “fuese insuficiente para satisfacer la totalidad de la sentencia, entonces el alguacil procederá a recuperar el resto del dinero o remanente del importe de la sentencia sobre cualquiera otra propiedad del demandado, como en el *74caso de cualquiera otra ejecución ordinaria”. No hace sen-tido, pues, que se anule la subasta celebrada en este caso por no haberse publicado el precio mínimo en el aviso de subasta cuando el precio tasado por las partes en la escri-tura de constitución de hipoteca era inferior al monto de la sentencia que habría de ser ejecutada, cuyo monto sí fue informado en el referido aviso.
Lo resuelto por este Tribunal en Ponce Federal Savings v. Gómez, supra, no milita en contra de la anterior conclusión. Allí, el banco ejecutante recurrió ante nos de la disposición del tribunal de instancia, al efecto de que “ ‘de hacer el Banco demandante alguna oferta en la subasta, la misma deberá ser por una suma no menor del importe total del crédito que se ejecuta’ ”. íd., pág. 586. Dicho importe era mayor al precio mínimo de licitación pactado por las partes en la escritura de constitución de hipoteca. Alegó el Banco recurrente “que el tribunal de instancia carecía de poder para fijar como precio mínimo el importe total de la obligación a la fecha de la subasta”. íd., pág. 587. Resolvi-mos, ante dicho planteamiento, que el tribunal de instan-cia se excedió en su autoridad al disponer como tipo mí-nimo para la subasta uno mayor al acordado por las partes en la escritura de hipoteca. Por lo tanto, la mencionada decisión a quien favoreció fue al acreedor ejecutante y nó al deudor hipotecante. Sin embargo, en el presente caso fue el propio acreedor hipotecario el que voluntariamente fijó y pagó un precio mayor al tipo mínimo convenido por las partes en la escritura de constitución de hipoteca. No ve-mos cómo puede quejárse el deudor de algo que, a todas luces, lejos de perjudicarle obró en su beneficio.
V
Por su naturaleza de acto público, la subasta o re-mate exige que se anuncie su celebración con la anticipación necesaria para la normalidad de la licitación. De igual *75forma, los edictos que se publiquen con tal propósito deben, para cumplir con su cometido, ser publicados con todos los extremos que exige la ley, especialmente por razón de que en nuestro ordenamiento jurídico rige el sistema de la sub-sistencia de cargas preferentes . Véase Roca Sastre, supra.
Por lo tanto, el requisito de publicar el precio mínimo que ha de servir de base a la primera subasta dispuesto en el segundo párrafo del inciso (c) del Art. 220 de la Ley Hipotecaria y del Registro de la Propiedad de 1979, supra, es de estricto cumplimiento y será deber de los tribunales velar por que dicho requisito sea cumplido. Su omisión, sin embargo, en circunstancias como las del presente caso en que no se ha demostrado que se haya causado un daño o perjuicio al propietario del inmueble ejecutado ni a persona otra alguna como resultado de dicha omisión, no ha de causar la nulidad de la subasta y la resultante venta judicial, ya que no se derrotó en forma alguna el propósito perseguido por la medida que exige pactar la tasación del inmueble en la escritura de hipoteca^(8) Por consiguiente, resolvemos que, habiéndose hecho constar en el edicto o aviso de subasta que la venta habría de ser hecha para satisfacer el monto de la sentencia más otra suma para gastos, con expresión de las cantidades a las cuales ascendían cada una de las partidas dispuestas en la sentencia, así como el monto de esa otra suma, siendo el total de dichas cantidades mayor al precio mínimo de licitación pactado por las partes en la escritura de constitución de hipoteca, y en ausencia de prueba sobre daño o menoscabo causado a alguna parte interesada en el remate del inmueble, la omisión de incluir en el edicto de subasta el precio mínimo tasado en la escritura de hipoteca no constituye una violación al debido proceso de ley; por lo tanto, no hizo *76nula la venta judicial en ejecución de la sentencia dictada en este caso.
Por los fundamentos antes expuestos, se dictará senten-cia para revocar la resolución recurrida que declaró nula la subasta efectuada el 5 de julio de 1983, decretándose que ésta es completamente válida en cuanto adjudicó el inmue-ble objeto de ejecución al único licitador presente en la men-cionada subasta.
Los Jueces Asociados Señores Negrón García y Hernán-dez Denton disintieron mediante. sendas opiniones escritas.

(1) El 16 de septiembre de 1982 se enmendó la demanda a los efectos de añadir como parte a Estados Unidos de América, por razón de existir un embargo federal sobre el inmueble hipotecado.


(2) Del acta de subasta que obra en autos surge el hecho de que antes de dar comienzo a la subasta el 5 de julio de 1983, estaban presentes el apoderado de los demandantes y una persona llamada William Marini. Este último examinó la certi-ficación registral y el edicto, protestando sobre la celebración de la subasta porque alegadamente no se dio aviso a los acreedores posteriores. El abogado de la parte demandante manifestó que al no constar de la certificación registral tales nombres, no venía obligado a expresarlos en el texto del edicto. El apoderado de los deman-dantes alegó, por su parte, que él tenía todos los pagarés posteriores. El señor Marini no expresó en ningún momento su deseo de licitar en la subasta.


(3) En la resolución recurrida, el juez de instancia hace referencia al hecho de que los codemandados habían presentado anteriormente dos (2) mociones pará soli-citar la nulidad de la subasta, las cuales fueron declaradas sin lugar por el tribunal de instancia.


(4) Esta sección expresamente hace aplicables al procedimiento ordinario el Art. 202 (30 L.P.R.A. see. 2702), el Art. 207V-VI, 30 L.P.R.A. sec. 2707V-VI, el Art. 211 (30 L.P.R.A. see. 2711), los Arts. 220-224 (30 L.P.R.A. sees. 2720-2724), el Art. 226 (30 L.P.R.A. see. 2726) excluyendo la frase relativa al requisito de confirmación, los Arts. 227-229 (30 L.P.R.A. sees. 2727-2729), el Art. 231 (30 L.P.R.A. sec. 2731), el *68Art. 232 (30 L.P.R.A. see. 2732) y el Art. 234 (30 L.P.R.A. see. 2734), todos de la Ley Hipotecaria y del Registro de la Propiedad.


(5) El precio de tasación será el pactado en la escritura de constitución de hipo-teca que se ejecuta, aunque se haya fijado un valor distinto en otras escrituras de hipoteca de la misma finca. C. Díaz González, Derecho Hipotecario, Madrid, Ed. Rev. Der. Privado, 1967, Vol. III, pág. 293.


(6) La referida propiedad fue adquirida por los esposos recurridos el 4 de diciem-bre de 1973, fecha en que constituyeron la primera hipoteca por la suma principal de treinta y tres mil dólares ($33,000). Ésta habría de ser pagada en plazos mensuales de doscientos setenta y siete dólares con setenta y ocho centavos ($277.78), comen-zando el 1ro de enero de 1974 y terminando el 1ro de diciembre de 1988. Al momento de la venta judicial de dicha propiedad habían transcurrido nueve años y medio (9 1/2) desde que fue adquirida por dichos esposos. No surge de los autos la cantidad a la cual estaba reducida dicha deuda.


(7) Surge de los autos que el mandamiento de ejecución expedido en este caso cumplió con dichos requisitos.


(8) Distinta hubiese sido la situación de haberse rematado el inmueble en cues-tión por un precio menor que el pactado por las partes en la mencionada escritura. Claramente dicha situación hubiera sido contraria a las disposiciones del Art. 221 de la Ley Hipotecaria y del Registro de la Propiedad de 1979 (30 L.P.R.A. see. 2721).